Opinion filed May 7, 2009




                                             In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00016-CR
                                        __________

                  DANIEL CHARLES MAYFIELD, JR., Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 104th District Court
                                    Taylor County, Texas
                                Trial Court Cause No. 16423B


                            MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. We dismiss.
       In May 2007, Daniel Charles Mayfield, Jr. entered a plea of guilty to the offense of
possession of cocaine. Pursuant to the plea bargain agreement, the trial court deferred the
adjudication of appellant’s guilt, placed him on community supervision for two years, and assessed
a $600 fine.
       At the January 2008 hearing on the State’s motion to adjudicate, appellant entered pleas of
true to the allegations that he had violated the terms and conditions of his community supervision.
The trial court revoked appellant’s community supervision, adjudicated his guilt, and assessed his
punishment at confinement in a state jail facility for twenty-four months and a $600 fine. However,
the imposition of the confinement portion of the sentence was suspended, and appellant was again
placed on community supervision for two years.
       At the December 2008 hearing on the State’s motion to revoke, appellant entered pleas of
true to the allegations that he had violated the terms and conditions of his community supervision.
The trial court found the allegations to be true, revoked appellant’s community supervision, imposed
a sentence of confinement for two years in a state jail facility, and assessed a $600 fine.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


May 7, 2009                                                   PER CURIAM
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2